Supreme Court of Florida
                                  ____________

                                  No. SC17-1693
                                  ____________

                          BOBBY ALLEN RALEIGH,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                              [February 28, 2018]
                            CORRECTED OPINION

PER CURIAM.

      We have for review Bobby Allen Raleigh’s appeal of the circuit court’s

order denying Raleigh’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Raleigh’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.),

cert. denied, 138 S. Ct. 513 (2017), Raleigh responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing Raleigh’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Raleigh is not entitled to relief.

Raleigh was sentenced to death on two counts of first-degree murder following a

jury’s unanimous recommendation for death on both counts. Raleigh v. State, 705
So. 2d 1324, 1326 (Fla. 1997). Raleigh’s sentences of death became final in 1998.

Raleigh v. Florida, 525 U.S. 841 (1998). Thus, Hurst does not apply retroactively

to Raleigh’s sentences of death. See Hitchcock, 226 So. 3d at 217. Accordingly,

we affirm the denial of Raleigh’s motion.

      The Court having carefully considered all arguments raised by Raleigh, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Volusia County,
     Leah R. Case, Judge - Case No. 641994CF000723XXXAWS




                                         -2-
Martin J. McClain of McClain & McDermott, P.A., Wilton Manors, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Marilyn Muir
Beccue, Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-